Exhibit 10.4

 

 

 

STOCKHOLDER AGREEMENT

by and among

GODADDY INC.,

DESERT NEWCO, LLC

AND

THE OTHER PARTIES NAMED HEREIN

 

 

Dated as of March 31, 2015

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Certain Definitions

     1   

Section 1.2

 

Terms Defined Elsewhere in this Agreement

     7   

Section 1.3

 

Interpretive Provisions

     8   

ARTICLE II CORPORATE GOVERNANCE

     8   

Section 2.1

 

Board of Directors

     8   

Section 2.2

 

Voting Agreement

     12   

Section 2.3

 

Controlled Company

     13   

ARTICLE III OTHER COVENANTS AND AGREEMENTS

     14   

Section 3.1

 

Periodic Reporting

     14   

Section 3.2

 

VCOC Rights

     14   

Section 3.3

 

Indemnification Agreements

     16   

Section 3.4

 

Company Charter; Company Bylaws; Corporate Opportunities

     16   

Section 3.5

 

Conflicting Organizational Document Provisions

     16   

Section 3.6

 

Actions Requiring Sponsor Approval

     16   

Section 3.7

 

Actions Requiring Founder Designee Approval

     19   

Section 3.8

 

Actions Requiring TCV Approval

     19   

Section 3.9

 

Transfers of Company Securities

     19   

Section 3.10

 

Special Meetings

     20   

Section 3.11

 

Acquisition of Additional Company Securities

     20   

ARTICLE IV GENERAL

     20   

Section 4.1

 

Assignment

     20   

Section 4.2

 

Term and Effectiveness

     20   

Section 4.3

 

Severability

     21   

Section 4.4

 

Entire Agreement; Amendment

     22   

Section 4.5

 

Counterparts

     23   

Section 4.6

 

Governing Law

     23   

Section 4.7

 

Waiver of Jury Trial; Consent to Jurisdiction

     23   

Section 4.8

 

Confidential Information

     23   

Section 4.9

 

Specific Enforcement

     25   

Section 4.10

 

Notices

     25   

Section 4.11

 

Binding Effect; Third Party Beneficiaries

     27   

Section 4.12

 

Indemnification

     27   

Section 4.13

 

Further Assurances

     29   

Section 4.14

 

Table of Contents, Headings and Captions

     29   

Section 4.15

 

No Recourse

     29   

 

(i)



--------------------------------------------------------------------------------

Exhibits and Annexes

 

Exhibit I – Company Charter Exhibit II – Company Bylaws Annex A – Form of
Joinder Agreement

 

(ii)



--------------------------------------------------------------------------------

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT (as amended, supplemented or restated from time to
time, this “Agreement”) is entered into as of March 31, 2015, by and among
(i) GoDaddy Inc., a Delaware corporation (the “Company”), (ii) Desert Newco,
LLC, a Delaware limited liability company (“Desert Newco”), (iii) KKR 2006 GDG
Blocker L.P., a Delaware limited partnership (“KKR 2006 GDG”), KKR 2006 Fund
(GDG) L.P., a Delaware limited partnership (“KKR 2006 Fund”), KKR Partners III,
L.P., a Delaware limited partnership (“KKR Partners III”), GDG Co-Invest
Blocker, L.P., a Delaware limited partnership (“GDG Co-Invest”) and OPERF
Co-Investment LLC, a Delaware limited liability company (“OPERF”), (iv) SLP III
Kingdom Feeder I, L.P., a Delaware limited partnership (“SLKF I”), Silver Lake
Technology Investors III, L.P., a Delaware limited partnership (“SLTI III”), SLP
GD Investors, L.L.C., a Delaware limited liability company (“SLP GD”) and Silver
Lake Partners III, L.P., a Delaware limited partnership (“SLP III”) (v) TCV VII
(A), L.P., a Cayman Islands exempted limited partnership (“TCV VII (A)”), TCV
VII, L.P., a Cayman Islands exempted limited partnership (“TCV VII”) and TCV
Member Fund, L.P., a Cayman Islands exempted limited partnership (“Member Fund”)
and (vi) The Go Daddy Group, Inc., an Arizona corporation (“Holdings”).

RECITALS

WHEREAS, pursuant to the terms of the Reorganization Agreement (as may be
amended, restated, supplemented and/or otherwise modified from time to time, the
“Reorganization Agreement”), dated as of the date hereof, by and among the
parties hereto and certain other persons, the parties hereto have agreed to
enter into this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement, the following
definitions shall apply:

“Affiliate” means, when used with reference to any Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person and, in
respect of any Investor Party, any investment fund, vehicle or holding company
of which such Investor Party or any Affiliate of such Investor Party serves as
the general partner, managing member or discretionary manager or advisor;
provided, that, other than with respect to the definition of “Covered Person”
and Section 3.6(j) or Section 3.7(a), limited partners, non-managing members or
other similar direct or indirect investors in a Person (in their capacities as
such) shall not be deemed to be Affiliates of such Person; provided, further,
that none of the Company or its Subsidiaries shall be deemed to be an Affiliate
of the Pre-IPO Stockholders.



--------------------------------------------------------------------------------

“Aggregate Founder Ownership” means the total number of Class A Shares owned, in
the aggregate and without duplication, by the Founder Parties as of the date of
such calculation, determined on an As-Exchanged Basis.

“Aggregate KKR Ownership” means the total number of Class A Shares owned, in the
aggregate and without duplication, by the KKR Parties as of the date of such
calculation, determined on an As-Exchanged Basis.

“Aggregate SL Ownership” means the total number of Class A Shares owned, in the
aggregate and without duplication, by the SL Parties as of the date of such
calculation, determined on an As-Exchanged Basis.

“Aggregate Sponsor Ownership” means the total number of Class A Shares owned, in
the aggregate and without duplication, by the Sponsors as of the date of such
calculation, determined on an As-Exchanged Basis plus, during the Restricted
Period, any Class A Shares owned by the TCV Parties on an As-Exchanged Basis.

“Aggregate TCV Ownership” means the total number of Class A Shares owned, in the
aggregate and without duplication, by the TCV Parties as of the date of such
calculation, determined on an As-Exchanged Basis.

“Amended LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Desert Newco, dated as of the date hereof, as such
agreement may be amended, supplemented or restated from time to time.

“As-Exchanged Basis” means a calculation of the Class A Shares outstanding
and/or the Class A Shares owned, as applicable, assuming that all outstanding
Paired Interests that are exchangeable for Class A Shares pursuant to the
Exchange Agreement are so exchanged (and, for the avoidance of doubt, without
giving effect to any contractual or other limitation on the conversion or
exchange of such Paired Interests that may be in effect from time to time).

“Audit Committee Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board and as of any other
date on which the determination is being made, as an “Independent Director”
under Rule 10A-3 under the Exchange Act and any corresponding requirement of
Stock Exchange rules for audit committee members, as well as any other
requirement of the U.S. securities laws that is then applicable to the Company,
as determined by the Board.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Phoenix, Arizona or New York City, New York are authorized or
required by law to close.

“Change in Control” means any transaction or series of related transactions
(whether by merger, consolidation, recapitalization, liquidation or sale or
transfer of Company Securities or assets (including equity securities of the
Subsidiaries) or otherwise) as a result of which any Person or group, within the
meaning of Section 13(d)(3) of the Exchange Act (other

 

2



--------------------------------------------------------------------------------

than the Investor Parties, the Founder Parties, and their respective Affiliates,
any group of which the foregoing are members and any other members of such a
group), obtains ownership, directly or indirectly, of (i) Company Securities
that represent more than 50% of the total voting power of the outstanding
capital stock of the Company or applicable successor entity or (ii) all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis.

“Class A Common Stock” means Class A common stock, $0.001 par value per share,
of the Company (or any successor of the Company by combination of shares,
recapitalization, merger, consolidation or other reorganization) and any stock
into which any such Class A common stock shall have been changed or any stock
resulting from any reclassification of any such common stock.

“Class A Shares” means shares of Class A Common Stock.

“Class B Common Stock” means Class B common stock, $0.001 par value per share,
of the Company (or any successor of the Company by combination of shares,
recapitalization, merger, consolidation or other reorganization) and any stock
into which any such Class B common stock shall have been changed or any stock
resulting from any reclassification of any such common stock.

“Company Bylaws” means the Amended and Restated Bylaws of the Company, a copy of
which is attached hereto as Exhibit II.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, a copy of which is attached hereto as Exhibit I.

“Company Common Stock” means all classes and series of common stock of the
Company, including the Class A Common Stock and Class B Common Stock.

“Company Securities” means (i) the Company Common Stock and (ii) securities then
convertible into, or exercisable or exchangeable for, Company Common Stock
(including Paired Interests exchangeable for Class A Shares pursuant to the
Exchange Agreement).

“Covered Person” means (i) each Pre-IPO Stockholder, in each case in his, her or
its capacity as such, and each such Person’s successors, heirs, estates or legal
representative, (ii) any Affiliate, in his, her or its capacity as such, of each
Pre-IPO Stockholder, in his, her or its capacity as such and (iii) any
Affiliate, officer, director, shareholder, partner, member, employee
representative or agent of any of the foregoing, in each case in clauses (i) or
(ii) whether or not such Person continues to have the applicable status referred
to in such clauses.

“Director” means any of the individuals elected or appointed to serve on the
Board.

“Employee Holdco” means Desert Newco Managers, LLC, a Delaware limited liability
company.

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests

 

3



--------------------------------------------------------------------------------

or (iii) similar rights or securities in such Person or any of its Subsidiaries,
or any rights to securities convertible into or exchangeable for, options or
other rights to acquire from such Person or any of its Subsidiaries, or
obligation on part of such Person or any of its Subsidiaries to issue, any of
the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among the Company, Desert Newco and the holders of Paired Interests from
time to time party thereto, as such agreement may be amended, supplemented or
restated from time to time.

“Founder Designee” means Holdings or any other Founder Party designated in
writing to the Company as such by Holdings.

“Founder Parties” means each of the following, so long as they hold Company
Securities: (i) Robert Parsons, (ii) a spouse, lineal descendant, sibling,
parent or heir of Robert Parsons, (iii) an entity that is solely controlled by
Robert Parsons or any of persons described in clause (ii) (or a combination
thereof); provided, that Robert Parsons or any of the persons described in
clause (ii) are, collectively, the sole beneficial owners of such entity, (iv) a
person to whom Company Securities are transferred (A) by will or the laws of
descent and distribution by a person described in clause (i) or (ii) above or
(B) by gift without consideration of any kind; provided, that in the case of
clause (B), such transferee is the spouse, lineal descendant, sibling, parent or
heir of such person or (v) a trust that is for the exclusive benefit of a person
described in any of the foregoing clauses (i), (ii) or (iv) above. For the
avoidance of doubt, as of the date of this Agreement, Holdings is a Founder
Party.

“Pubco Sub” means GD Subsidiary Inc., a Delaware corporation and wholly-owned
subsidiary of the Company.

“Indemnity Agreement” means that certain Indemnity Agreement, dated as of
December 16, 2011, by and among Desert Newco, Kohlberg Kravis Roberts & Co L.P.,
Silver Lake Management Company III, L.L.C., and TCV VII Management, L.L.C., and
the other parties named therein, as such agreement may be amended, restated,
supplemented and/or otherwise modified from time to time.

“Independent Director” means a Director who is, as of the date of such
Director’s election or appointment and as of any other date on which the
determination is being made, a Stock Exchange Independent Director and an Audit
Committee Independent Director.

“Investor Parties” means the Sponsors and the TCV Parties.

“IPO” means the initial public offering of Class A Common Stock.

“IPO Date” means the date on which the IPO is consummated.

 

4



--------------------------------------------------------------------------------

“IPO Registration Statement” means the initial registration statement filed
under the Securities Act of 1933, as amended, with respect to the IPO.

“KKR” means KKR Partners III or any other KKR Party designated in writing to the
Company as such by KKR.

“KKR Parties” means KKR 2006 GDG, KKR 2006 Fund, KKR Partners III, GDG
Co-Invest, OPERF, and any investment fund or related alternative investment
vehicle managed, sponsored, controlled or advised by KKR Management, L.L.C. or
any Person that controls, is controlled by or is under common control with, KKR
Management, L.L.C., in each case so long as any such KKR Party (i) is managed,
sponsored, controlled or advised by an investment fund affiliated with KKR
Management, L.L.C. and (ii) owns Company Securities.

“Losses” means any loss, liability, claim, charge, action, suit, proceeding,
assessed interest, penalty, damage, tax, expense and causes of action of any
nature whatsoever.

“Necessary Action” means, with respect to a specified result, all actions
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Securities, whether at any annual
or special meeting, by written consent or otherwise, (ii) causing the adoption
of stockholders resolutions and amendments to organizational documents of the
Company, (iii) causing members of the Board (to the extent such members were
elected, nominated or designated by the Person obligated to undertake the
Necessary Action) to act (subject to any applicable fiduciary duties) in a
certain manner or causing them to be removed in the event they do not act in
such a manner, (iv) executing agreements and instruments and (v) making, or
causing to be made, with governmental, administrative or regulatory authorities,
all filings, registrations or similar actions that are required to achieve such
result.

“Nominating Parties” means the Sponsors and the Founder Parties.

“Paired Interest” has the meaning given to such term in the Exchange Agreement.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Pre-IPO Stockholders” means the Investor Parties and the Founder Parties.

“Restricted Period” means the period commencing on the IPO Date and terminating
on the third anniversary of the IPO Date.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated as of the date hereof, by and among the Company, the
Pre-IPO Stockholders and the other parties named therein, as such agreement may
be amended, restated, supplemented and/or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

“Shares” means shares of Class A Common Stock and shares of Class B Common Stock
and any other shares of capital stock of the Company (or any successor of the
Company by combination of shares, recapitalization, merger, consolidation or
other reorganization).

“SL” means SLP III or any other SL Party designated in writing to the Company as
such by SL.

“SL Parties” means SLKF I, SLP III, SLTI III, SLP GD and any investment fund or
related alternative investment vehicle managed, sponsored, controlled or advised
by Silver Lake Group, L.L.C. or any Person that controls, is controlled by or is
under common control with, Silver Lake Group, L.L.C., in each case so long as
any such SL Party (i) is managed, sponsored, controlled or advised by an
investment fund affiliated with Silver Lake Group, L.L.C. and (ii) owns Company
Securities.

“Sponsors” means the KKR Parties and the SL Parties.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director, manager or general partner of such
partnership, limited liability company, association or other business entity.

“Stock Exchange” means the New York Stock Exchange or other national securities
exchange or interdealer quotation system on which the Class A Common Stock is at
any time listed or quoted.

“Stock Exchange Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board (or any committee
thereof) and as of any other date on which the determination is being made, as
an “Independent Director” under the applicable rules of the Stock Exchange, as
determined by the Board.

“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
as of on or about the date hereof, by and among the Company, on the one hand,
and each of the other parties named therein, on the other hand, as such
agreements may be amended, restated, supplemented and/or otherwise modified from
time to time.

 

6



--------------------------------------------------------------------------------

“TCV” means Technology Crossover Management VII, Ltd. or any other TCV Party
designated in writing to the Company as such by Technology Crossover Management
VII, Ltd.

“TCV Parties” means TCV VII, TCV VII (A), Member Fund, and any investment fund
or related alternative investment vehicle managed, sponsored, controlled or
advised by Technology Crossover Management VII, Ltd. or any Person that
controls, is controlled by or is under common control with, Technology Crossover
Management VII, Ltd., in each case so long as any such TCV Party (i) is managed,
sponsored, controlled or advised by an investment fund affiliated with
Technology Crossover Management VII, Ltd. and (ii) owns Company Securities.

“Third-Party Claim” means any (i) claim brought by a Person other than a Covered
Person or the Company or any of its Subsidiaries and (ii) any derivative claim
brought in the name of the Company or any of its Subsidiaries that is initiated
by any Person other than a Covered Person.

“Transaction and Monitoring Fee Agreement” means that certain Transaction and
Monitoring Fee Agreement, dated as of December 16, 2011, by and among the
parties named therein, as amended from time to time.

“Unit” means a non-voting limited liability company interest in Desert Newco.

“Wholly Owned Subsidiary” means any Subsidiary of the Company of which all of
the capital stock or other ownership interests (including any options, warrants
or other securities convertible into, or exercisable or exchangeable for, equity
securities), other than directors’ qualifying shares, are owned by the Company
and/or one or more Wholly Owned Subsidiaries.

Section 1.2 Terms Defined Elsewhere in this Agreement. Each of the following
terms is defined in the Section set forth opposite such term:

 

Term

  

Section

Agreement

   Preamble

Audit Committee

   Section 2.1(d)

Company

   Preamble

Compensation Committee

   Section 2.1(d)

Confidential Information

   Section 4.8(a)

Desert Newco

   Preamble

Executive Committee

   Section 2.1(d)

Founder Director

   Section 2.1(b)(iii)

GDG Co-Invest

   Preamble

Holdings

   Preamble

Indemnified Liabilities

   Section 4.12(a)

KKR 2006 Fund

   Preamble

KKR 2006 GDG

   Preamble

KKR Director

   Section 2.1(b)(i)

KKR Partners III

   Preamble

 

7



--------------------------------------------------------------------------------

Term

  

Section

Member Fund

   Preamble

Nominating Committee

   Section 2.1(d)

OPERF

   Preamble

Permitted Transaction

   Section 3.6(j)

Reorganization Agreement

   Recitals

Representative

   Section 4.8(a)

Securities Act

   Section 2.2(b)

Silver Lake Director

   Section 2.1(b)(ii)

SLKF I

   Preamble

SLP III

   Preamble

SLP GD

   Preamble

SLTI III

   Preamble

TCV VII

   Preamble

TCV VII(A)

   Preamble

VCOC Investor

   Section 3.2

Section 1.3 Interpretive Provisions. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
in this Agreement to a number or percentage of shares, units or other equity
interests shall take into account and give effect to any split, combination,
dividend or recapitalization of such shares, units or other equity interests, as
applicable.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1 Board of Directors.

(a) Size. On and after the IPO Date, the Board shall consist of nine Directors;
provided, that the Board shall further increase the number of Independent
Directors to the extent necessary to comply with applicable law and the Stock
Exchange rules (including as contemplated by Section 2.1(d)(ii) below), or as
otherwise agreed by the Board, subject to the rights of the Sponsors under
Section 3.6(h).

 

8



--------------------------------------------------------------------------------

(b) Composition; Company Recommendation. Subject to Section 2.1(a), the rights
of the Nominating Parties to nominate Directors shall be as follows:

(i) So long as the Aggregate KKR Ownership continues to be (A) at least 10% of
the Class A Shares outstanding on an As-Exchanged Basis immediately following
the consummation of the IPO, the KKR Parties shall be entitled to nominate two
Directors and (B) less than 10% but at least 5% of the Class A Shares
outstanding on an As-Exchanged Basis immediately following the consummation of
the IPO, the KKR Parties shall be entitled to nominate one Director. Each
Director so nominated may be referred to as a “KKR Director”.

(ii) So long as the Aggregate SL Ownership continues to be (A) at least 10% of
the Class A Shares outstanding on an As-Exchanged Basis immediately following
the consummation of the IPO, the SL Parties shall be entitled to nominate two
Directors and (B) less than 10% but at least 5% of the Class A Shares
outstanding on an As-Exchanged Basis immediately following the consummation of
the IPO, the SL Parties shall be entitled to nominate one Director. Each
Director so nominated may be referred to as an “Silver Lake Director”.

(iii) So long as the Aggregate Founder Ownership continues to be at least 5% of
the Class A Shares outstanding on an As-Exchanged Basis immediately following
the consummation of the IPO, the Founder Parties shall be entitled to nominate
one Director. Such Director may be referred to as the “Founder Director”.

(iv) The Company hereby agrees (A) to include the nominees of the Nominating
Parties nominated pursuant to this Section 2.1(b) as the nominees to the Board
on each slate of nominees for election of the Board included in the Company’s
annual meeting proxy statement (or consent solicitation or similar document),
(B) to recommend the election of such nominees to the stockholders of the
Company and (C) without limiting the foregoing, to otherwise use its reasonable
best efforts to cause such nominees to be elected to the Board, including
providing at least as high a level of support for the election of such nominees
as it provides to any other individual standing for election as a director.

(c) Nominations. The initial KKR Director nominees are Herald Y. Chen (whose
initial term shall expire in 2018) and John I. Park (whose initial term shall
expire in 2016). The initial Silver Lake Director nominees are Gregory K. Mondre
(whose initial term shall expire in 2018) and Lee Wittlinger (whose initial term
shall expire in 2017). The initial Founder Director nominee is Robert Parsons
(whose initial term shall expire in 2018). With respect to any Director to be
nominated by the Nominating Parties other than the initial Directors listed
above or the then-serving KKR Directors, Silver Lake Directors or Founder
Director, a Nominating Party shall nominate its Director or Directors by
delivering to the Company its written statement at least 60 days prior to the
one-year anniversary of the preceding annual meeting nominating its Director or
Directors and setting forth such Director’s or Directors’ business address,
telephone number, facsimile number and e-mail address; provided, that if a

 

9



--------------------------------------------------------------------------------

Nominating Party shall fail to deliver such written notice, such Nominating
Party, shall be deemed to have nominated the Director(s) previously nominated
(or designated pursuant to this Section 2.1(c)) by such Nominating Party who
is/are currently serving on the Board. The remaining initial Directors of the
Company are Blake J. Irving, Richard H. Kimball, Elizabeth S. Rafael, and
Charles J. Robel, none of whom are nominees of the Sponsors or the Founder
Parties.

(d) Right to Delegate; Committees. The Company shall establish and maintain an
executive committee of the Board (the “Executive Committee”), an audit committee
of the Board (the “Audit Committee”), a compensation committee of the Board (the
“Compensation Committee”), a nominating and governance committee of the Board
(the “Nominating Committee”), and such other Board committees as the Board deems
appropriate from time to time or as may be required by applicable law or the
Stock Exchange rules. The committees shall have such duties and responsibilities
as are customary for such committees, subject to the provisions of this
Agreement.

(i) The Executive Committee shall initially consist of Herald Y. Chen, Gregory
K. Mondre and Robert Parsons. The Company shall be required to maintain the
Executive Committee: for so long as (A) the Company continues to be a
“controlled company” within the meaning of the Stock Exchange rules, with the
Investor Parties (including the TCV Parties during the Restricted Period) and
Founder Parties collectively owning at least 50% of the voting power of all
shares of stock of the Company entitled to vote generally in the election of
Directors and (B) the KKR Parties, the SL Parties, and the Founder Parties are
entitled to nominate at least one KKR Director, at least one Silver Lake
Director and the Founder Director, respectively, as provided in Section 2.1. For
so long as the Company maintains the Executive Committee, it shall consist of
one nominee of the KKR Parties, one nominee of the SL Parties and one nominee of
the Founder Parties.

(ii) The Audit Committee shall initially consist of: Herald Y. Chen, Elizabeth
S. Rafael, Charles J. Robel and Lee Wittlinger, with Mr. Robel serving as
Chairman. No later than 90 days after the date of effectiveness of the IPO
Registration Statement, the Audit Committee shall include one additional
Independent Director. No later than the first anniversary of the effectiveness
of the IPO Registration Statement, the Audit Committee shall consist of at least
three Independent Directors (at least one of whom shall satisfy the “audit
committee financial expert” requirements as such term is defined by
Item 407(d)(5) of Regulation S-K). Subject to Section 2.1(d)(vi), for so long as
the Company maintains the Audit Committee, it shall consist of at least one KKR
Director (but only if the KKR Parties are then entitled to nominate at least one
KKR Director) and at least one Silver Lake Director (but only if the SL Parties
are then entitled to nominate at least one Silver Lake Director).

(iii) The Compensation Committee shall initially consist of: Herald Y. Chen,
Gregory K. Mondre and Robert Parsons, with Mr. Chen serving as Chairman. The
Nominating Committee shall initially consist of: Herald Y. Chen, Gregory K.
Mondre and Robert Parsons. Subject to Section 2.1(d)(vi), for so long as the
Company maintains the Compensation Committee and Nominating Committee, such
committees shall each consist of at least one KKR Director (but only if the KKR
Parties are then entitled to nominate at least one KKR Director) and at least
one Silver Lake Director (but only if the SL Parties are then entitled to
nominate at least one Silver Lake Director).

 

10



--------------------------------------------------------------------------------

(iv) Subject to Section 2.1(d)(vi), any committee of the Board not specified in
Section 2.1(d)(i), 2.1(d)(ii) or 2.1(d)(iii) shall consist of at least one KKR
Director (but only if the KKR Parties are then entitled to nominate at least one
KKR Director), at least one Silver Lake Director (but only if the SL Parties are
then entitled to nominate at least one Silver Lake Director) and such additional
members as may be determined by the Board; provided, that a special committee
may exclude Directors nominated by the Sponsors if no such Director is eligible
to serve on such special committee.

(v) So long as the Aggregate TCV Ownership is at least 5% of the Class A Shares
outstanding on an As-Exchanged Basis, if Richard Kimball or another officer,
director or employee of TCV or any of its Affiliates is then a member of the
Board, the Company shall promptly deliver to Mr. Kimball or such other Board
member any notice, information or other materials delivered to any committee of
the Board (except in connection with any matter in which such Board member or
TCV or its Affiliates has an interest adverse to the Company).

(vi) Notwithstanding the foregoing, the Board (upon the recommendation of the
Nominating Committee) shall, only to the extent necessary to comply with
applicable law or the Stock Exchange rules, modify the composition of any such
committee to the extent required to comply with such applicable law or the Stock
Exchange rules. If any vacant Director position on any committee of the Board
results from a Nominating Party no longer being entitled to nominate at least
one Director, then such vacant position shall be filled by the Board upon the
recommendation of the Nominating Committee, in accordance with Section 2.1(f).

(e) Removal. Directors shall serve until their resignation or removal or until
their successors are nominated; provided, that if the number of Directors that a
Sponsor is entitled to nominate pursuant to Section 2.1(b) is reduced by one or
more Directors, then such Sponsor, shall, to the extent requested by the other
Sponsor or Holdings, promptly cause such number of Directors equal to the number
by which the number of Directors has been so reduced as aforesaid to resign from
service on the Board (and all committees thereof) or any board or other similar
governing body of any Subsidiary of the Company (and all committees thereof);
provided, further, that if the Founder Parties are no longer entitled to
nominate the Founder Director pursuant to Section 2.1(b), then the Founder
Parties shall, to the extent requested by either Sponsor, promptly cause such
Founder Director to resign from service on the Board (and all committees
thereof) or any board or other similar governing body of any Subsidiary of the
Company (and all committees thereof). Each Nominating Party shall cause any
Director nominated by it to resign from service on any committee of the Board,
if at any time, as a result of such Director’s service on such committee, such
committee does not satisfy any applicable requirements of applicable law or the
Stock Exchange rules for service on such committee.

(f) Vacancies. (i) If any Director previously nominated by a Nominating Party
dies or is unwilling or unable to serve as such or is otherwise removed or
resigns from office (other than pursuant to the provisos to the first sentence
of Section 2.1(e)), then the Nominating Party whose previously nominated
Director shall have been removed or

 

11



--------------------------------------------------------------------------------

shall have resigned shall promptly nominate a successor to such Director, in
accordance with this Section 2.1; but if none of the Nominating Parties are
entitled to fill such vacant Director position(s), such vacant Director
position(s) shall be filled by the Board, upon the recommendation of the
Nominating Committee. (ii) If, subject to the rights of the Sponsors under
Section 3.6(h), the Board votes to increase the size of the Board (including as
contemplated by Section 2.1(d)(ii)), the vacant Director position(s) created as
a result of such newly created directorship(s) shall be filled by the Board,
upon the recommendation of the Nominating Committee. (iii) Any other vacant
Director position(s) shall be filled by the Board, or the Board shall nominate a
replacement Director, in each case, upon the recommendation of the Nominating
Committee, in accordance with the Company Charter. (iv) Any recommendation of
the Nominating Committee shall require the approval of the members of the
Nominating Committee appointed by the Sponsors, for so long as (x) the Aggregate
Sponsor Ownership continues to be at least 25% of the Class A Shares outstanding
on an As-Exchanged Basis immediately prior to the consummation of the IPO and
(y) the Aggregate KKR Ownership or Aggregate SL Ownership continues to be at
least 10% of the Class A Shares outstanding on an As-Exchanged Basis immediately
following the consummation of the IPO.

(g) Subsidiaries. At the request of any Sponsor or Founder Party, the Company
shall cause the members of the board of directors or other similar governing
body, and committees thereof, of any “significant subsidiary” (other than Desert
Newco) (as defined in Rule 1-02 of Regulation S-X under the Exchange Act) to
comply with this Section 2.1 as if such subsidiary were the Company.

(h) Expense Reimbursement. The Company shall pay or reimburse the reasonable,
documented out-of-pocket expenses actually incurred by the members of the Board
in connection with their service on the Board (and any committee thereof) or in
connection with their service on the board or other similar governing body of
any Subsidiary of the Company (and any committee thereof).

Section 2.2 Voting Agreement.

(a) (i) Each Pre-IPO Stockholder (including each TCV Party but only during the
Restricted Period) agrees, at any time it is then entitled to vote for the
election of Directors to the Board, to take all Necessary Action, including
casting all votes to which such Pre-IPO Stockholder is entitled in respect of
its Company Securities, whether at any annual or special meeting, by written
consent or otherwise, so as to ensure that the composition of the Board complies
with (and includes all of the requisite nominees in accordance with) this
Article II and to otherwise effect the intent of this Article II. (ii) Each
Pre-IPO Stockholder (including each TCV Party but only during the Restricted
Period) then entitled to vote for the election of any successor as a Director
agrees to take all Necessary Action, including casting all votes to which such
Pre-IPO Stockholder is entitled in respect of its Company Securities whether at
any annual or special meeting, by written consent or otherwise, so as to ensure
that any such successor determined in accordance with Section 2.1(f) is elected
to the Board as promptly as practicable. (iii) Each Pre-IPO Stockholder
(including each TCV Party but only during the Restricted Period) agrees that if,
at any time, it is then entitled to vote for the removal of Directors, it will
not vote any of its Company Securities in favor of the removal of any Director
who shall have been nominated in accordance with Section 2.1, unless (1) the
Person or Persons

 

12



--------------------------------------------------------------------------------

entitled to nominate such Director shall have consented to such removal in
writing, (2) removal is compelled pursuant to Section 2.1(e) or (3) the Person
or Persons entitled to nominate any Director pursuant to Section 2.1 shall
request in writing the removal, with or without cause, of such Director (in
which case, each such Pre-IPO Stockholder (including each TCV Party but only
during the Restricted Period) shall vote its Company Securities in favor of such
removal). (iv) Each Pre-IPO Stockholder (including each TCV Party during the
Restricted Period) agrees not to grant, or enter into a binding agreement with
respect to, any proxy to any Person in respect of its Company Securities that
would prohibit such Pre-IPO Stockholder (including each TCV Party but only
during the Restricted Period) from casting votes in respect of such Company
Securities in accordance with this Section 2.2(a).

(b) In the event that any Investor Party or a Founder Party transfers, directly
or indirectly, any Company Securities to any Person that is not already a party
to this Agreement and who is or becomes an Investor Party or a Founder Party,
such transferring party shall, as a condition to any such transfer, require such
transferee to enter into a Joinder Agreement in the form attached hereto as
Annex A to become party to this Agreement and be deemed to be a “Pre-IPO
Stockholder” and either a KKR Party (if the transferring party is an KKR Party),
an SL Party (if the transferring party is an SL Party), a TCV Party (if the
transferring party is a TCV Party) or a Founder Party (if the transferring party
is a Founder Party) for all purposes herein. The preceding sentence shall not
apply to a transfer of Company Securities (a) in a public offering that is
registered under the Securities Act of 1933, as amended (the “Securities Act”),
(b) a transfer to one or more broker-dealers or their affiliates pursuant to a
firm commitment purchase agreement for an offering that is exempt from
registration under the Securities Act, (c) a transfer made through the
facilities of a registered securities exchange or automated inter-dealer
quotation system and (d) a transfer made in compliance with the manner of sale
limitations of Rule 144(f) under the Securities Act or any successor rule or
provision.

(c) The Company covenants and agrees that it shall be a condition to any
transfer, issuance or grant of any Company Securities or other equity securities
or interests of the Company or any of its Subsidiaries to any Person that is not
already a party to this Agreement and who is or becomes an Investor Party or a
Founder Party that such Investor Party or Founder Party enter into a Joinder
Agreement in the form attached hereto as Annex A to become party to this
Agreement and be deemed to be a “Pre-IPO Stockholder” and, as applicable, a KKR
Party, an SL Party, a TCV Party or a Founder Party for all purposes herein.

Section 2.3 Controlled Company.

(a) The Investor Parties and the Founder Parties acknowledge and agree that,
(i) by virtue of this Article II, they are acting as a “group” within the
meaning of the Stock Exchange rules as of the date hereof, and (ii) by virtue of
the combined voting power of Company Common Stock held by the Investor Parties
and the Founder Parties representing more than 50% of the total voting power of
the Company Common Stock outstanding as of the date of the closing of the IPO,
the Company qualifies as of the date of the closing of the IPO as a “controlled
company” within the meaning of Stock Exchange rules.

(b) So long as the Company qualifies as a “controlled company” for purposes of
Stock Exchange rules, the Company will elect to be a “controlled company” for

 

13



--------------------------------------------------------------------------------

purposes of Stock Exchange rules, and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination. If the Company ceases to qualify as a “controlled company” for
purposes of Stock Exchange rules, the Investor Parties, the Founder Parties and
the Company will take whatever action may be reasonably necessary in relation to
such party, if any, to cause the Company to comply with Stock Exchange rules as
then in effect within the timeframe for compliance available under such rules.

ARTICLE III

OTHER COVENANTS AND AGREEMENTS

Section 3.1 Periodic Reporting. To the extent that none of the Company or any of
its Subsidiaries is a reporting company under the Exchange Act (and none of the
Company or any of its Subsidiaries otherwise files reports required to be filed
by Exchange Act reporting companies), the Company will provide to each Pre-IPO
Stockholder (for so long such Pre-IPO Stockholder continues to own at least 50%
of the Class A Shares owned by such Pre-IPO Stockholder on an As-Exchanged Basis
immediately prior to the completion of the IPO):

(a) unaudited monthly financial statements as soon as practicable, but no later
than 60 days, from the end of each calendar month;

(b) unaudited quarterly financial statements as soon as practicable, but no
later than 60 days from the end of each calendar quarter; and

(c) audited financial statements as soon as practicable, but no later than 120
days from the end of each fiscal year of the Company.

Section 3.2 VCOC Rights. The Company and Desert Newco each hereby agree that,
with respect to each Investor Party or any Affiliate of an Investor Party that
directly or indirectly has an interest in the Company, Desert Newco, or any of
their respective Subsidiaries that is intended to qualify such investment as a
“venture capital investment” (as defined in the U.S. Department of Labor
regulation codified at 29 C.F.R. Section 2510.3-01) (each such Investor Party
and Affiliate referred to as a “VCOC Investor”), without limitation on, or
prejudice to, any of the other rights provided to the Investor Parties under
this Agreement, the Company and Desert Newco shall, subject to each of the
Company’s and Desert Newco’s respective reasonable restriction on the use and
disclosure of such information and each of the Company’s and Desert Newco’s
respective right to limit such disclosure to comply with applicable securities
laws or their respective fiduciary duties:

(a) Provide each VCOC Investor or its designated representative with: (i) the
right to visit and inspect any of the offices and properties of the Company,
Desert Newco, and any of their respective Subsidiaries and inspect and copy the
books and records of the Company, Desert Newco and their respective
Subsidiaries, at such times as the VCOC Investor shall reasonably request but
not more frequently than once per quarter; (ii) as soon as available and in any
event within 90 days after the end of each quarter of each fiscal year of the
Company (or 120 days for fiscal year end), consolidated balance sheets and
statements of income and cash flows of the Company and its Subsidiaries for the
period or year then ended, as applicable, prepared in conformity with generally
accepted accounting principles in the United States

 

14



--------------------------------------------------------------------------------

applied on a consistent basis, and with respect to each fiscal year end
statement together with an auditor’s report thereon of a firm of established
national reputation; and (iii) any annual reports, quarterly reports and other
periodic reports pursuant to Section 13 or 15(d) of the Exchange Act, actually
prepared by the Company, Desert Newco or any of their respective Subsidiaries as
soon as available, to the extent the Company or any of its Subsidiaries is
required by law or pursuant to the terms of any outstanding indebtedness of the
Company or such Subsidiary to prepare such reports.

(b) Make appropriate officers and directors of the Company, Desert Newco, and
their respective Subsidiaries, available periodically and at such times as
reasonably requested by the VCOC Investor for consultation with each VCOC
Investor or its designated representative but not more frequently than once per
quarter with respect to matters relating to the business and affairs of the
Company, Desert Newco, and their respective Subsidiaries; and

(c) To the extent consistent with applicable law (and with respect to events
which require public disclosure, only following public disclosure thereof
through applicable securities law filings or otherwise), inform each VCOC
Investor or its designated representative in advance with respect to any
significant corporate actions, including, without limitation, extraordinary
dividends, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the
organizational documents of the Company, Desert Newco, or any of their
respective Subsidiaries, and provide each VCOC Investor or its designated
representative with the right to consult with the Company and its Subsidiaries
with respect to such actions should the VCOC Investor elect to do so; provided,
that the Company and Desert Newco shall be under no obligation to provide the
VCOC Investor with material non-public information with respect to any such
significant corporate action.

(d) The Company and Desert Newco each agree to consider, in good faith, the
recommendations of the VCOC Investor or its designated representative in
connection with the matters on which it is consulted as described above,
recognizing that the ultimate discretion with respect to all such matters shall
be retained by the Company or Desert Newco, as the case may be. Each VCOC
Investor agrees to comply with Section 4.8 as if it were a party hereto, it
being agreed and understood that any VCOC Investor that is not a party hereto
shall be deemed a “Representative” (within the meaning of such term as it is
used and defined in Section 4.8) of the Investor Party with which such VCOC
Investor is affiliated. In the event a VCOC Investor transfers all or any
portion of its Company Securities to an affiliated entity (or to a direct or
indirect wholly-owned conduit subsidiary of any such affiliated entity) that is
intended to qualify as a venture capital operating company under the regulations
issued by the Department of Labor at Section 2510.3-101 of Part 2510 of Chapter
XXV, Title 29 of the Code of Federal Regulations, as the same may be amended
from time to time (including corresponding provisions of succeeding
regulations), such affiliated entity shall be afforded the same rights with
respect to the Company and its Subsidiaries afforded to the VCOC Investor
hereunder and shall be treated, for such purposes, as a third party beneficiary
hereunder. In the event the VCOC Investor is an Affiliate of an Investor Party
as described in this Section 3.2, such Affiliate shall be afforded the same
rights with respect to the Company and Desert Newco afforded to the Investor
Parties under this Section 3.2 and shall be treated, for such purposes, as a
third party beneficiary hereunder.

 

15



--------------------------------------------------------------------------------

Section 3.3 Indemnification Agreements. Except with the written consent of KKR,
SL, TCV or the Founder Designee, respectively, the Company has entered into and
shall at all times maintain in effect an indemnification agreement with each
Director nominated by or affiliated with the Investor Parties and each Director
nominated by the Founder Parties, respectively, in such form as has been
previously agreed to by each of the Company and KKR, SL, TCV or the Founder
Designee, respectively.

Section 3.4 Company Charter; Company Bylaws; Corporate Opportunities. (i) Except
with the written consent of the Investor Parties, for so long as any Director
nominated by the Investor Parties is a member of the Board, the Company Charter,
as may be amended, restated, supplemented and/or otherwise modified from time to
time, shall provide for a renunciation of corporate opportunities presented to
the Investor Parties (and their respective Affiliates and Director nominees),
and (ii) except with the written consent of the Founder Designee, for so long as
the Founder Director is a member of the Board, the Company Charter, as may be
amended, restated, supplemented and/or otherwise modified from time to time,
shall provide for a renunciation of corporate opportunities presented to the
Founder Director, in the case of each of clause (i) and clause (ii) to the
maximum extent permitted by Section 122(17) of the Delaware General Corporations
Law and substantially on the terms and conditions set forth in the Company
Charter attached hereto as Exhibit I. Each Sponsor (for so long as such Sponsor
is entitled to nominate at least one Director pursuant to Section 2.1), the TCV
Parties during the Restricted Period and Founder Parties (for so long as they
are entitled to nominate the Founder Director pursuant to Section 2.1) shall
take all Necessary Action, including, to the extent necessary, voting all of its
Company Securities and executing proxies or written consents, as the case may
be, to ensure that the provisions in respect of corporate opportunities and
director and officer indemnification, exculpation and advancement of expenses
set forth in the Company Charter and the Company Bylaws in the forms set forth
in Exhibit I and Exhibit II, respectively, are not amended, modified or
supplemented in any manner, without the prior written consent of KKR, SL, TCV,
or the Founder Designee, as applicable.

Section 3.5 Conflicting Organizational Document Provisions. The Sponsors (for so
long as each Sponsor is entitled to nominate at least one Director pursuant to
Section 2.1), the TCV Parties (during the Restricted Period), and the Founder
Parties (for so long as the Founder Parties are entitled to nominate the Founder
Director pursuant to Section 2.1) shall vote all of their Company Securities and
execute proxies or written consents, as the case may be, and shall take all
Necessary Action, to ensure that the Company Charter and Company Bylaws (i) do
not at any time conflict with any provision of this Agreement and (ii) permit
the Investor Parties and the Founder Parties to receive the benefits to which
they are entitled under this Agreement. In the event of any ambiguity or
conflict arising between the terms of this Agreement and those of the Company
Charter or Company Bylaws, the terms of this Agreement shall prevail.

Section 3.6 Actions Requiring Sponsor Approval. Subject to the Company Charter,
the Company Bylaws and applicable law, so long as the Aggregate Sponsor
Ownership continues to be at least 25% of the aggregate number of outstanding
Class A Shares on an As-Exchanged Basis immediately following the consummation
of the IPO, the following actions by the Company or any of its Subsidiaries
shall require the prior written consent of each Sponsor that is then entitled to
nominate at least one Director pursuant to Section 2.1):

(a) Change in Control. Entering into or effecting a Change in Control.

 

16



--------------------------------------------------------------------------------

(b) Certain Acquisitions and Dispositions. Directly or indirectly, entering into
or effecting any transaction or series of related transactions involving, or
entering into any agreement providing for, (i) the purchase, lease, license,
exchange or other acquisition by the Company or its Subsidiaries of any assets
and/or equity securities for consideration having a fair market value (as
reasonably determined by the Board) in excess of $50.0 million and/or (ii) the
sale, lease, license, exchange or other disposal by the Company or its
Subsidiaries of any assets and/or equity securities having a fair market value
or for consideration having a fair market value (in each case as reasonably
determined by the Board) in excess of $50.0 million; in each case, other than
transactions solely between or among the Company, Desert Newco and one or more
of Desert Newco’s Wholly Owned Subsidiaries.

(c) Certain Joint Ventures and Business Alliances. Directly or indirectly,
entering into any joint venture or similar business alliance involving, or
entering into any agreement providing for, the investment, contribution or
disposition by the Company or its Subsidiaries of assets (including stock of
Subsidiaries) having a fair market value (as reasonably determined by the Board)
in excess of $50.0 million, other than transactions solely between or among the
Company, Desert Newco and one or more of Desert Newco’s Wholly Owned
Subsidiaries.

(d) Certain Indebtedness. Incurring (or extending, supplementing or otherwise
modifying any of the material terms of) any indebtedness (including any
refinancing of existing indebtedness), assuming, guaranteeing, endorsing or
otherwise as an accommodation becoming responsible for the obligations of any
other Person (other than the Company or any of its Subsidiaries), or entering
into (or extending, supplementing or otherwise modifying any of the material
terms of) any agreement under which the Company or any Subsidiary may incur
indebtedness in the future, in each case in an aggregate principal amount in
excess of $50.0 million in any transaction or series of related transactions and
other than a drawdown of amounts committed (including under a revolving
facility) under a debt agreement that previously received the prior written
consent of KKR and SL or that was entered into on or prior to the date hereof.

(e) Dissolution; Liquidation; Reorganization; Bankruptcy. Initiating a voluntary
liquidation, dissolution, receivership, bankruptcy or other insolvency
proceeding involving the Company, Desert Newco or any Subsidiary of that Company
that is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
under the Exchange Act.

(f) Nature of Business. (i) Making any material change in the nature of the
business conducted by the Company and its Subsidiaries or (ii) in the case of
the Company, do or permit Pubco Sub to do, the following: engaging in any
business activity other than the direct or indirect management and ownership of
Pubco Sub, Desert Newco and its Subsidiaries, or owning any assets (other than
on a temporary basis) other than securities of Pubco Sub, Desert Newco and its
Subsidiaries (whether directly or indirectly held) and any cash or other
property or assets distributed by or otherwise received from Desert Newco,
provided that this clause (ii) will not prevent the Company from taking any
action (including incurring its own indebtedness) or own any asset if it
determines in good faith that such actions or ownership are in the best interest
of Desert Newco.

 

17



--------------------------------------------------------------------------------

(g) Chief Executive Officer. Terminating the employment of the Chief Executive
Officer of the Company or hiring a new Chief Executive Officer of the Company.

(h) Changing Size of Board. Increasing or decreasing the size of the Board.

(i) Amending Employee Holdco LLC Agreement or Executive Agreements. Amending or
waiving any provision of the (1) limited liability company agreement of Employee
Holdco or (2) equity and/or employment agreements, contracts, awards and/or
other arrangements between the Company, any of its Subsidiaries and/or Employee
Holdco on the one hand, and executive officers of the Company and/or its
Subsidiaries, on the other hand, in the case of each of clause (1) and (2), as
in effect on the date hereof; or liquidating, dissolving or winding up Employee
Holdco, provided that the foregoing clauses (1) and (2) shall not apply in
respect of any amendment or waiver insofar as it relates to the voting or
disposition of Company Common Stock or securities that are or could become
convertible into, or exercisable or exchangeable for, Company Common Stock.

(j) Affiliate Transactions. Transactions between the Company (or any of its
controlled Affiliates) and (i) Affiliates of the Company, (ii) Pre-IPO
Stockholders or Affiliates of Pre-IPO Stockholders (including Holdings) or
(iii) holders of equity securities of Holdings, in each case, other than
(x) transactions pursuant to which a Pre-IPO Stockholder or an Affiliate of a
Pre-IPO Stockholder avails itself of rights expressly provided to such Pre-IPO
Stockholder or its Affiliates (as applicable) in this Agreement or the
Reorganization Agreement or any transaction or agreement contemplated thereby,
as any of the same may be amended, supplemented or restated from time to time in
accordance with their terms (including in this clause (x) (A) payments under the
Tax Receivable Agreements or transactions between the Company and any party to
such Tax Receivable Agreements with respect to the rights and obligations
thereunder and (B) transactions pursuant to the Reorganization Agreement, the
Registration Rights Agreement, the Exchange Agreement, the Amended LLC
Agreement, the Indemnity Agreement and other indemnification rights provided by
the Company or its Subsidiaries), (y) transactions with portfolio companies of a
Sponsor on an arm’s length basis and entered into by the Company (or its
Subsidiaries or controlled Affiliates, as applicable) in the ordinary course of
their business and (z) transactions between the Company or any wholly-owned
Subsidiary of the Company, on the one hand, and any other wholly-owned
Subsidiary of the Company, on the other hand (transactions described in clauses
(x), (y) and (z), the “Permitted Transactions”). Notwithstanding the foregoing,
so long as the consent rights of the Sponsors continue under this Section 3.6,
transactions between the Company (or any of its Subsidiaries or controlled
Affiliates) and either of the Sponsors or their respective Affiliates (other
than Permitted Transactions) will require the consent of a majority of aggregate
Class A Shares held by the Founder Designee and the TCV Parties on an
As-Exchanged Basis, unless the Founder Designee or a TCV Party or any of their
respective Affiliates is a participant in or a party to such transaction, in
which case such Person’s Class A Shares shall be disregarded for purposes of
such determination.

(k) Desert Newco Matters. Causing a merger, consolidation, liquidation,
dissolution or winding up of Desert Newco, or creating any class of Equity
Securities of Desert Newco, other than the class of Units existing upon
effectiveness of the Amended LLC Agreement.

 

18



--------------------------------------------------------------------------------

Section 3.7 Actions Requiring Founder Designee Approval. So long as the
Aggregate Founder Ownership is at least 50% of the Class A Shares owned by
Holdings on an As-Exchanged Basis immediately prior to the completion of the
IPO, the following actions of the Company (or any of its Subsidiaries or
controlled Affiliates) will require the prior written consent of the Founder
Designee:

(a) Transactions between the Company (or any of its Subsidiaries or controlled
Affiliates) and the Sponsors or the Sponsors’ Affiliates or equityholders (other
than unaffiliated limited partners in the Sponsors’ respective investment
funds), in each case other than Permitted Transactions;

(b) Any Change in Control in which the Sponsors or the Sponsors’ Affiliates
receive cash or equity consideration from the unaffiliated third party
counterparty thereto (or any of such counterparty’s affiliates) that the Founder
Parties are not also offered on a pro rata basis based on the relative ownership
of Class A Shares; and

(c) Any tax election (i) revoking Desert Newco’s Section 754 election under the
Code or (ii) to treat Desert Newco as other than a partnership for tax purposes.

Section 3.8 Actions Requiring TCV Approval. So long as the Aggregate TCV
Ownership is at least 5% of the Class A Shares outstanding on an As-Exchanged
Basis, the prior written consent of TCV will be required in respect of any
redemption or other repurchase of Shares from the Sponsors, the Founder Parties
or Employee Holdco, or any payment of any fee to any Sponsor or its related
management company (other than fees paid pursuant to the Transaction and
Monitoring Fee Agreement (but not including any modification, alteration,
supplement, or amendment of the Transaction and Monitoring Fee Agreement, or any
waiver by the Company or Desert Newco of any rights or obligations thereunder)),
but excluding purchases of Shares from employees from time to time pursuant to
compensation arrangements with such current or former employees, repurchases on
the open market or pursuant to a tender or exchange offer, exchanges or
repurchases pursuant to the Exchange Agreement, and (insofar as they involve a
redemption or repurchase of Shares or payment of such fee) any other Permitted
Transactions, and any transaction effected on a pro rata basis in respect of all
Pre-IPO Stockholders in accordance with their percentage ownership interests.

Section 3.9 Transfers of Company Securities. Each of the KKR Parties, the SL
Parties, the TCV Parties and Founder Parties, respectively, agrees that until
the expiration of the Restricted Period (or, if earlier, the time that the KKR
Parties, SL Parties, TCV Parties or the Founder Parties, as applicable, cease to
own Company Securities or Units) it will not Transfer any Company Securities or
Units to the extent such Transfer (if it were a Transfer of Units) would have
been an Applicable Transfer (as defined in the Amended LLC Agreement) for any
other member of Desert Newco, without the prior written consent of each Sponsor
that is then entitled to nominate a director pursuant to Section 2.1. The
consent rights set forth in this Section 3.9 shall not apply to a Section 8.2(b)
Exchange (as defined in the Amended LLC Agreement), but do apply to any Transfer
of Class A Shares issued thereupon. In connection

 

19



--------------------------------------------------------------------------------

with any Transfer consented to pursuant to this Section 3.9 or exempt from this
Section 3.9 by virtue of the immediately preceding sentence, the terms of
Section 8.3(b) of the Amended LLC Agreement shall apply mutatis mutandis with
respect to the release from the restrictions of this Section 3.9 of a ratable
percentage of the Company Securities owned by the non-Transferring Pre-IPO
Stockholders. This Section 3.9 shall apply to any Transfer of Class A Common
Stock received by the Reorganization Parties (as defined in the Reorganization
Agreement) in connection with the Investor Corp Mergers (as defined in the
Reorganization Agreement) but shall not apply to a Transfer by any party hereto
of Company Securities obtained by such party in the IPO or in the open market or
a public offering following the closing of the IPO. For purposes of this
Section 3.9, “Transfer” shall have the meaning ascribed to such term in the
Amended LLC Agreement.

Section 3.10 Special Meetings. If any KKR Director or Silver Lake Director
wishes to call a special meeting of the Board, the Company and (to the extent
such party then has a designee on the Board) the KKR Parties, the SL Parties and
the Founder Parties shall take all such action as is necessary to cause the
calling of a special meeting.

Section 3.11 Acquisition of Additional Class A Shares. After the date hereof,
each of the KKR Parties, the SL Parties, the TCV Parties and the Founder Parties
agrees that, for so long as any such party has obligations under Article II or
Section 3.9, if such party acquires beneficial ownership (as defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act) of additional Class A Shares, such
party shall promptly (and in no event later than two (2) calendar days following
the date of such acquisition) notify the other KKR Parties, the SL Parties, the
TCV Parties and the Founder Parties, as the case may be.

ARTICLE IV

GENERAL

Section 4.1 Assignment. The rights and obligations hereunder shall not be
assignable without the prior written consent of the other parties hereto;
provided, however, any KKR Party, SL Party, TCV Party or Founder Party,
respectively, without the consent of any other party, may assign, in whole or in
part, any of its rights hereunder to any Person who is (or who contemporaneously
becomes) a KKR Party, SL Party, TCV Party or Founder Party, respectively. Any
attempted assignment of rights or obligations in violation of this Section 4.1
shall be null and void.

Section 4.2 Term and Effectiveness.

(a) This Agreement shall become effective on the day immediately preceding the
date of the Form 8-A Effective Time, as defined in the Reorganization Agreement.
This Agreement shall automatically terminate if the IPO is not consummated on or
before the tenth Business Day following the date of this Agreement.

(b) (i) The provisions of Section 2.2(a) of this Agreement shall terminate as to
the KKR Parties, the SL Parties or the Founder Parties when the KKR Parties, the
SLP Parties, or the Founder Parties, as applicable, no longer have a right to
nominate at least one Director pursuant to Section 2.1. The provisions of
Article II of this Agreement shall terminate

 

20



--------------------------------------------------------------------------------

with respect to the TCV Parties upon the expiration of the Restricted Period or
as otherwise may be agreed among the TCV Parties and each Sponsor who is then
entitled to nominate at least one Director pursuant to Section 2.1.
(ii) Section 3.2 shall terminate automatically (without any action by any party
hereto) when the VCOC Investors cease to beneficially own (as defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act) any Company Securities. (iii) The
rights and obligations set forth in Section 3.1 and Section 3.3 through
Section 3.11 shall terminate as set forth in such sections. (iv) Notwithstanding
anything contained herein to the contrary, this Article IV shall survive any
termination of any provisions of this Agreement; provided, that the obligations
of each Pre-IPO Stockholder under Section 4.8 shall terminate as set forth in
such section.

(c) (i) If at any time the KKR Parties do not beneficially own at least 5% of
the outstanding Shares on an As-Exchanged Basis, the KKR Parties may terminate
their rights and obligations under Article II and Article III of this Agreement
upon written notice to the Company, SL, TCV and the Founder Designee and the
resignation or removal from the Board of all KKR Directors then serving;
provided that the KKR Parties’ obligations under Section 3.9 shall survive as
set forth therein. (ii) If at any time the SL Parties do not beneficially own at
least 5% of the outstanding Shares on an As-Exchanged Basis, the SL Parties may
terminate their rights and obligations under Article II and Article III of this
Agreement upon written notice to the Company, KKR, TCV and the Founder Designee
and the resignation or removal from the Board of all Silver Lake Directors then
serving; provided that the SL Parties’ obligations under Section 3.9 shall
survive as set forth therein. (iii) If at any time the Founder Parties do not
beneficially own at least 5% of the outstanding Shares on an As-Exchanged Basis,
the Founder Parties and Holdings may terminate their rights and obligations
under Article II and Article III of this Agreement upon written notice to the
Company, KKR, SL and TCV, and the resignation or removal from the Board of the
Founder Director; provided that the Founder Parties’ and Holdings’ obligations
under Section 3.9 shall survive as set forth therein. If at any time prior to
the expiration of the Restricted Period, both the KKR Parties and the SL Parties
have terminated their respective rights under Section 3.9, the remaining
obligations of the KKR Parties, the SL Parties, the TCV Parties and the Founder
Parties under Section 3.9 shall terminate.

(d) The termination of any provision of this Agreement shall not relieve any
party from any liability for the breach of its obligations under this Agreement
prior to such termination.

Section 4.3 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

21



--------------------------------------------------------------------------------

Section 4.4 Entire Agreement; Amendment.

(a) This Agreement sets forth the entire understanding and agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement. This Agreement or any provision
thereof may only be amended or modified, in whole or in part, at any time by an
instrument in writing signed by (i) KKR on behalf of the KKR Parties, (ii) SL on
behalf of the SL Parties, (iii) the Founder Designee on behalf of the Founder
Parties, in the case of any amendment that by its terms substantively increases
the obligations of the Founder Parties under this Agreement or repeals,
nullifies, eliminates or adversely modifies or amends any right expressly
granted to the Founder Parties under this Agreement, (iv) TCV on behalf of the
TCV Parties, in the case of any amendment that by its terms substantively
increases the obligations of the TCV Parties (including in their capacity as
Investor Parties or Pre-IPO Stockholders) under this Agreement or repeals,
nullifies, eliminates or adversely modifies or amends any right expressly
granted to the TCV Parties under this Agreement (including in their capacity as
Investor Parties or Pre-IPO Stockholders), (v) the Company, in the case of any
amendment that by its terms substantively increases the obligations of the
Company under this Agreement or repeals, nullifies, eliminates or adversely
modifies or amends any right expressly granted to the Company under this
Agreement and (vi) Desert Newco, in the case of any amendment that by its terms
substantively increases the obligations of Desert Newco under this Agreement or
repeals, nullifies, eliminates or adversely modifies or amends any right
expressly granted to Desert Newco under this Agreement.

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

(c) No waiver of a right under this Agreement shall be effective unless such
waiver is expressly made in writing and executed and delivered by the party
against whom such waiver is claimed. The waiver of a right under this Agreement
in a specified instance or in specified circumstances shall not operate or be
construed as a waiver of such right in other instances or circumstances.

(d) Any nomination or consent right or other consent or action under this
Agreement exercisable by the KKR Parties, and any waiver of a breach of, or
waiver or consent to modification of, any right of the KKR Parties under this
Agreement, may be exercised on their behalf by KKR; any nomination or consent
right or other consent or action under this Agreement exercisable by the SL
Parties, and any waiver of a breach of, or waiver or consent to modification of,
any right of the SL Parties under this Agreement, may be exercised on their
behalf by SL; any consent right or other consent or action under this Agreement
exercisable by the TCV Parties, and any waiver of a breach of, or waiver or
consent to modification of, any right of the TCV Parties under this Agreement,
may be exercised on their behalf by TCV; any

 

22



--------------------------------------------------------------------------------

nomination or consent right or other consent or action under this Agreement
exercisable by the Founder Parties, and any waiver of a breach of, or waiver or
consent to modification of, any right of the Founder Parties under this
Agreement, may be exercised on their behalf by the Founder Designee.

Section 4.5 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 4.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law rules of such State that would result in the application of
the laws of a jurisdiction other than the State of Delaware.

Section 4.7 Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party
hereby irrevocably submits to the exclusive jurisdiction of the federal courts
located in the State of Delaware or the Delaware Court of Chancery for the
purpose of adjudicating any dispute arising hereunder. Each party hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court any objection to such jurisdiction, whether on the grounds of
hardship, inconvenient forum or otherwise. Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 4.10 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 4.7.

Section 4.8 Confidential Information.

(a) Any (i) information regarding any other Pre-IPO Stockholder or any of the
Affiliates of such Pre-IPO Stockholder, (ii) information provided to any Pre-IPO
Stockholder pursuant to inspection rights contained herein or granted by the
Executive Committee or the Board, and (iii) information regarding the Company or
its Subsidiaries, including their business, affairs, financial information,
operating practices and methods, customers, suppliers, expansion plans,
strategic plans, marketing plans, contracts and other business documents
obtained by a Pre-IPO Stockholder from or on behalf of the Company
(collectively, the “Confidential Information”) will be kept confidential, and
will not be disclosed by such Pre-IPO Stockholder other than to its direct or
indirect partners, former partners, members, shareholders, managers, directors,
officers, employees, representatives, Affiliates, advisors and agents
(collectively, “Representatives”) who need to know such Confidential Information
for the purposes of their relationship with, or investment in, such Pre-IPO
Stockholder or the Company or its Subsidiaries, and who are informed of the
confidential and proprietary nature of such Confidential Information. In no
event shall any Pre-IPO Stockholder or its Representatives use any Confidential
Information for any purpose other than for the benefit of the Company or a
purpose reasonably related to monitoring or protecting such Pre-IPO

 

23



--------------------------------------------------------------------------------

Stockholder’s investment in the Company or its Subsidiaries. A Pre-IPO
Stockholder shall be responsible for any breach of the terms of this Section 4.8
by it or its Representatives, and shall take reasonably appropriate steps to
safeguard Confidential Information from disclosure, misuse, espionage, loss and
theft. In addition, each Pre-IPO Stockholder acknowledges that (x) the Company
has invested, and continues to invest, substantial time, expense and specialized
knowledge in developing its Confidential Information; (y) the Confidential
Information provides the Company with a competitive advantage over others in the
marketplace; and (z) the Company would be irreparably harmed if the Confidential
Information were disclosed to competitors or made available to the public.
Notwithstanding the foregoing, “Confidential Information” shall not include
information that: (I) is or becomes generally available to the public other than
as a result of a disclosure by the Pre-IPO Stockholder or its Representatives in
violation of this provision; (II) was available to the Pre-IPO Stockholder on a
nonconfidential basis prior to its disclosure by the Company or its
Representatives; (III) becomes available to the Pre-IPO Stockholder on a
non-confidential basis from a Person other than the Company, its Subsidiaries or
their respective Representatives who is not known by the Pre-IPO Stockholder to
be otherwise bound by a confidentiality agreement with the Company, its
Subsidiaries or any of their respective Representatives in respect of such
information, or is otherwise not known by the Pre-IPO Stockholder to be under an
obligation to the Company, its Subsidiaries or any of their respective
Representatives not to transmit such information to the Pre-IPO Stockholder or
its Representatives; or (IV) was independently developed by the Pre-IPO
Stockholder without reference to or use of such information.

(b) Notwithstanding anything to the contrary in this Section 4.8, in the event
that a Pre-IPO Stockholder is requested or required to disclose any Confidential
Information (i) to any governmental authority having jurisdiction over such
Pre-IPO Stockholder, (ii) in response to any court order, subpoena, civil
investigative demand, information request or similar process or (iii) in
connection with any disclosure obligation under any applicable law (including to
the appropriate governmental authorities in respect of the tax treatment or tax
structure of the transactions contemplated by the Reorganization Agreement, the
Tax Receivable Agreements or the Registration Rights Agreement), the Pre-IPO
Stockholder may disclose such Confidential Information; provided, that such
Pre-IPO Stockholder provides written notice to the Company and the other Pre-IPO
Stockholders promptly after receipt of such request and prior to responding,
unless such notice is prohibited by applicable law or such disclosure is to be
made to a regulatory or self-regulatory authority as part of such authority’s
examination or inspection of the business or operations of such Pre-IPO
Stockholder and such examination or inspection does not specifically reference
or target the Company or any of its Subsidiaries by name, so that the Company
and/or the other Pre-IPO Stockholders may seek a protective order or other
appropriate remedy (and such Pre-IPO Stockholder agrees to cooperate with the
Company and/or the other Pre-IPO Stockholders in connection with seeking such
order or other remedy). In the event that such protective order or other remedy
is not obtained, such Pre-IPO Stockholder agrees to furnish only that portion of
the Confidential Information that it determines, after consultation with
counsel, is legally required, and to exercise reasonable best efforts to obtain
assurance that confidential treatment shall be accorded such Confidential
Information. The obligations of any Pre-IPO Stockholder shall continue to apply
until two years after such Person ceases to be a member of Desert Newco or a
stockholder of the Company.

 

24



--------------------------------------------------------------------------------

Section 4.9 Specific Enforcement. The parties hereto acknowledge that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 4.10 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response). All such notices, requests
and other communications shall be delivered in person or sent by facsimile,
e-mail or nationally recognized overnight courier and shall be deemed received
on the date of receipt by the recipient thereof if received prior to 5:00 p.m.
on a Business Day in the place of receipt. Otherwise, any such notice, request
or communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt. All such notices, requests and other
communications to any party hereunder shall be given to such party as follows:

If to any of the KKR Parties, addressed to it at:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: David Sorkin Facsimile: (212) 750-0003 E-mail: david.sorkin@kkr.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb Facsimile: (650) 251-5002 E-mail: dwebb@stblaw.com

If to any of the SL Parties, addressed to it at:

c/o Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Attention: Karen King Facsimile: (650) 233-8125 E-mail:
karen.king@silverlake.com

 

25



--------------------------------------------------------------------------------

and

c/o Silver Lake Partners

9 West 57th Street, 32nd Floor

New York, NY 10019

Attention: Andrew J. Schader Facsimile: (212) 981-3535 E-mail:
andy.schader@silverlake.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb Facsimile: (650) 251-5002 E-mail: dwebb@stblaw.com

If to any of the TCV Parties, addressed to it at:

c/o Technology Crossover Ventures

528 Ramona Street

Palo Alto, CA 94301

Attention: Frederic D. Fenton Facsimile: (650) 618-1989 E-mail: rfenton@tcv.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Stephen L. Ritchie, P.C. Facsimile: (312) 862-2200 E-mail:
sritchie@kirkland.com

If to the Company or Desert Newco, to:

c/o GoDaddy Inc.

14455 N. Hayden Road

Scottsdale, Arizona 85260

Attention: Nima Kelly Matt Forkner

Facsimile: (480) 624-2546

Email:

nima@godaddy.com mforkner@godaddy.com

 

26



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attention: Jeffrey D. Saper Allison B. Spinner Facsimile: (650) 493-6811 E-mail:
jsaper@wsgr.com aspinner@wsgr.com

If to The Go Daddy Group, Inc., addressed to it at:

The Go Daddy Group, Inc.

c/o YAM Management LLC

15475 N 84th St

Scottsdale, AZ 85260

Attention: Anne O’Moore Facsimile: (480) 393-4962 E-mail: anne@yamholdings.com

with a copy (which shall not constitute notice) to:

DeCastro, West, Chodorow, Glickfeld & Nass, Inc.

Fourteenth Floor East

10960 Wilshire Boulevard

Los Angeles, CA 90024-3881

Attention: Andrew Bernknopf Facsimile: (310) 473-0123 E-mail:
abernknopf@dwclaw.com

or to such other address or to such other Person as any party shall have last
designated by such notice to the other parties.

Section 4.11 Binding Effect; Third Party Beneficiaries. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Except as provided
in Section 3.2, Section 4.12 and Section 4.15, no provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
permitted successors and assigns.

Section 4.12 Indemnification.

(a) To the fullest extent permitted by law, each of the Company and Desert
Newco, jointly and severally, shall indemnify, hold harmless and defend each
Covered Person from and against any Losses (other than for taxes based on fees
or other compensation received by such Covered Person from the Company or its
Subsidiaries), expenses (including

 

27



--------------------------------------------------------------------------------

reasonable legal fees and expenses), judgments, fines and other amounts which
may be imposed on, asserted against, paid in settlement, incurred or suffered by
such Covered Person or any of them, as a party or otherwise, before or after the
date of this Agreement (collectively, the “Indemnified Liabilities”), in
connection with any threatened, pending or completed Third-Party Claim arising
directly or indirectly out of or in connection with a Pre-IPO Stockholder’s or
their other Covered Persons’ investment in, or actual, alleged or deemed control
or ability to influence, the Company or any of its Subsidiaries if the Covered
Person’s conduct was in good faith and to the extent such Losses did not arise
out of a breach by such Covered Person or its Affiliates of this Agreement or
the Amended LLC Agreement; and, if the Covered Person is a director, officer or
employee of the Company or Desert Newco (or an Affiliate controlled by, or a
successor, heir, estate or legal representative or a director, officer or
employee of the Company or Desert Newco), the Covered Person reasonably believed
(or, if the Covered Person is a successor, heir, or estate of, a director,
officer or employee of the Company or Desert Newco, then such director, officer
or employee of the Company or Desert Newco, as applicable, reasonably believed)
that his, her or its conduct was in, or not opposed to, the best interest of the
Company and Desert Newco and, with respect to any criminal action or proceeding,
did not have reasonable cause to believe that his or her conduct was unlawful,
and did not include any transaction from which such Covered Person derived an
improper personal benefit. If and to the extent that the foregoing
indemnification is unavailable or unenforceable for any reason, each of the
Company and Desert Newco hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The rights of any Covered Person to
indemnification and contribution hereunder will be in addition to any other
rights any such Person may have under any other agreement or instrument to which
such Covered Person is or becomes a party or is otherwise becomes the
beneficiary or under law or regulation or under the organizational documents of
the Company or, any of its Subsidiaries and shall extent to such Covered
Person’s successors and assigns. The Company and Desert Newco shall not be
liable for amounts paid in settlement of any action effected without their
written consent, but if any action is settled with written consent of the
Company and Desert Newco, or if there is a final judgment against a Covered
Person in any such action, each of the Company and Desert Newco jointly and
severally agrees to indemnify and hold harmless the Covered Person to the extent
provided above from and against any Losses by reason of such settlement or
judgment. In addition, the Company and Desert Newco shall not be required to
indemnify a Covered Person for any disgorgement of profits made from the
purchase or sale by such Covered Person of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act, or to indemnify or advance
expenses to a Covered Person in any circumstance where such indemnification has
been determined to be prohibited by law by a final (not interlocutory) judgment
or other adjudication of a court or arbitration or administrative body of
competent jurisdiction as to which there is no further right or option of appeal
or the time within which an appeal must be filed has expired without such
filing. Notwithstanding anything herein to the contrary, each of the Covered
Persons shall be a third party beneficiary of the rights conferred to such
Covered Persons in this Section 4.12. This Section 4.12 shall survive any
termination of this Agreement.

(b) To the extent provided in this Section 4.12, the Company and Desert Newco
hereby agree that they are the indemnitors of first resort (i.e., their
obligations to any Covered Person under this Agreement are primary and any
obligation of any Pre-IPO Stockholder (or any Affiliate thereof) to provide
advancement or indemnification for the same

 

28



--------------------------------------------------------------------------------

Losses (including all interest, assessment and other charges paid or payable in
connection with or in respect of such Losses) incurred by a Covered Person are
secondary), and if any Pre-IPO Stockholder (or any Affiliate thereof) pays or
causes to be paid, for any reason, any amounts otherwise indemnifiable hereunder
or under any other indemnification agreement (whether pursuant to contract,
bylaws or charter) with any Covered Person, then (i) such Pre-IPO Stockholder
(or such Affiliate, as the case may be) shall be fully subrogated to all rights
of the Covered Person with respect to the payments actually made and (ii) the
Company shall reimburse such Pre-IPO Stockholder (or such other Affiliate) for
the payments actually made. The Company and Desert Newco hereby unconditionally
and irrevocably waive, relinquish and release (and covenant and agree not to
exercise, and to cause each Affiliate of the Company and Desert Newco not to
exercise), any claims or rights that the Company or Desert Newco may now have or
hereafter acquire against any Covered Person (in any capacity) that arise from
or relate to the existence, payment, performance or enforcement of the Company’s
or Desert Newco’s obligations under this Agreement or under any indemnification
obligation (whether pursuant to any other contract, any organizational document
or otherwise), including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Covered Person against any Covered Person, whether such claim,
remedy or right arises in equity or under contract, law or otherwise, including
any right to claim, take or receive from any Covered Person, directly or
indirectly, in cash or other property or by set-off or in any other manner, any
payment or security or other credit support on account of such claim, remedy or
right.

Section 4.13 Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.

Section 4.14 Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 4.15 No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, controlling person,
fiduciary, agent, attorney or representative of any party hereto, or any past,
present or future Affiliate, director, officer, employee, incorporator, member,
manager, partner, stockholder, controlling person, fiduciary, agent, attorney or
representative of any of the foregoing shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholder
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

GODADDY INC. By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary DESERT NEWCO, LLC By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

KKR 2006 FUND (GDG) L.P. By: KKR Associates 2006 AIV L.P., its general partner
By: KKR 2006 AIV GP LLC, its general partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President KKR 2006 GDG BLOCKER L.P. By:
KKR 2006 AIV GP LLC, its general partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President KKR PARTNERS III, L.P. By: KKR
III GP LLC, its general partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

GDG CO-INVEST BLOCKER L.P. By: GDG Co-Invest GP LLC, its general partner By: KKR
2006 AIV GP LLC, its sole member By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President OPERF CO-INVESTMENT LLC By:
KKR Associates 2006 L.P., its manager By: KKR 2006 GP LLC, its general partner
By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

SLP GD INVESTORS, L.L.C. By: Silver Lake Partners III DE (AIV IV), L.P., its
Managing Member By: Silver Lake Technology Associates III, L.P., its General
Partner By: Silver Lake Group, L.L.C., its Managing Member By:

/s/ James A. Davidson

Name: James A. Davidson Title: Managing Director SLP III KINGDOM FEEDER I, L.P.
By: Silver Lake Technology Associates III, L.P., its general partner By: SLTA
III (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its
managing member By:

/s/ James A. Davidson

Name: James A. Davidson Title: James A. Davidson

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By: Silver Lake Technology Associates
III, L.P., its general partner By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C., its managing member By:

/s/ James A. Davidson

Name: James A. Davidson Title: Managing Director SILVER LAKE PARTNERS III, L.P.
By: Silver Lake Technology Associates III, L.P., its general partner By: SLTA
III (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its
managing member By:

/s/ James A. Davidson

Name: James A. Davidson Title: Managing Member

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

TCV VII, L.P. By: Technology Crossover Management VII, L.P., its general partner
By: Technology Crossover Management VII, Ltd., its general partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory TCV MEMBER FUND, L.P. By:
Technology Crossover Management VII, Ltd., its general partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory TCV VII (A), L.P. By:
Technology Crossover Management VII, L.P., its general partner By: Technology
Crossover Management VII, Ltd., its general partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholder
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

THE GO DADDY GROUP, INC. By:

/s/ Robert R. Parsons

Name: Robert R. Parsons Title: Chief Executive Officer

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

Exhibit I

[Company Charter]



--------------------------------------------------------------------------------

Exhibit II

[Company Bylaws]



--------------------------------------------------------------------------------

Annex A

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholder Agreement, dated as of March 31, 2015 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholder Agreement”) by and among (i) GoDaddy Inc., a Delaware
corporation, (ii) Desert Newco, LLC, a Delaware limited liability company,
(iii) KKR 2006 GDG Blocker L.P., a Delaware limited partnership, KKR 2006 Fund
(GDG) L.P., a Delaware limited partnership, KKR Partners III, L.P., a Delaware
limited partnership, OPERF Co-Investment LLC, a Delaware limited liability
company, (iv) SLP III Kingdom Feeder I, L.P., a Delaware limited partnership,
Silver Lake Technology Investors III, L.P., a Delaware limited partnership, SLP
GD Investors, L.L.C., a Delaware limited liability company, Silver Lake Partners
III, L.P., a Delaware limited partnership, (v) TCV VII (A), L.P., a Cayman
Islands exempted limited partnership, TCV VII, L.P., a Cayman Islands exempted
limited partnership, TCV Member Fund, L.P., a Cayman Islands exempted limited
partnership and (vi) The Go Daddy Group, Inc., an Arizona corporation, and any
other Persons who become a party thereto in accordance with the terms thereof.
Capitalized terms used but not defined in this Joinder Agreement shall have the
respective meanings ascribed to such terms in the Stockholder Agreement.

By executing and delivering this Joinder Agreement to the Stockholder Agreement,
the undersigned hereby adopts and approves the Stockholder Agreement and agrees,
effective commencing on the date hereof and as a condition to the undersigned’s
becoming the beneficial owner and/or transferee of Company Securities, to become
a party as a Pre-IPO Stockholder and as a KKR Party (if the transferring Pre-IPO
Stockholder is a KKR Party), an SL Party (if the transferring Pre-IPO
Stockholder is an SL Party), a TCV Party (if the transferring Pre-IPO
Stockholder is a TCV Party) or a Founder Party (if the transferring Pre-IPO
Stockholder is a Founder Party) to, and to be bound by and comply with the
provisions of, the Stockholder Agreement applicable to the Pre-IPO Stockholders
and the KKR Parties, SL Parties, TCV Parties or the Founder Parties, as
applicable, in the same manner as if the undersigned were an original signatory
to the Stockholder Agreement.

The undersigned acknowledges and agrees that Article IV of the Stockholder
Agreement is incorporated herein by reference, mutatis mutandis.

 

A-1



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of             ,         .

 

 

(Signature of Transferee)

 

(Print Name of Transferee) Address:

 

 

 

Telephone:

 

Facsimile:

 

Email:

 

AGREED AND ACCEPTED

as of the      day of             ,         .

 

GODADDY INC. By:

 

Name: Title:

 

A-2